Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) a compound or a pharmaceutical composition for preventing or 15treating a bone disease or a pharmaceutical composition for preventing or 15treating a bone disease or a food composition for preventing or ameliorating a bone disease or the use of a compound defined by Formula 1 below or the pharmaceutically acceptable salt thereof for preparing an agent for treating a cancer, or the use of a compound defined by Formula 1 below or the pharmaceutically acceptable salt thereof for preparing an agent for treating a bone disease comprising a compound of the formula (I) defined by Formula 1 below or a pharmaceutically acceptable salt thereof:

    PNG
    media_image1.png
    103
    199
    media_image1.png
    Greyscale
 wherein, R1 and R2 are different from each other, R1 and R2 are each independently selected from the group consisting of -H, -OH, -SH, Ci-4 straight or 5branched alkyl, Ci-4 straight or branched alkoxy, halogen, allyloxy, benzyloxy, aryloxy having one or more selected from the group consisting of hetero atoms and substituents, and heterocycloalkyl of 3 to 7 atoms having one or more hetero atoms, wherein the hetero 10atoms consist of O, N and S; R3 is one selected from the group consisting of Ci-4 straight or branched alkyl, -NH2, -NHR4, -N(R4)2, and - OH; and R4 is C1-4 straight or branched alkyl, drawn to C07C235/34.
Group II, claim(s) 12, drawn to a method for treating a cancer in a subject, the method comprising administering to the subject in need thereof an effective amount of a composition comprising a compound defined by Formula 1 below or the 20pharmaceutically acceptable salt thereof:

    PNG
    media_image1.png
    103
    199
    media_image1.png
    Greyscale
 wherein, R1 and R2 are different from each other, R1 and R2 are each independently selected from the group consisting of -H, -OH, -SH, Ci-4 straight or 5branched alkyl, Ci-4 straight or branched alkoxy, halogen, allyloxy, benzyloxy, aryloxy having one or more selected from the group consisting of hetero atoms and substituents, and heterocycloalkyl of 3 to 7 atoms having one or more hetero atoms, wherein the hetero 10atoms consist of O, N and S; 4 straight or branched alkyl, -NH2, -NHR4, -N(R4)2, and - OH; and R4 is C1-4 straight or branched alkyl, drawn to C07C235/34. 
Group III, claim(s) 13, drawn to a method for treating a bone disease in a subject, the method comprising administering to the subject in need thereof an effective amount of a composition comprising a compound defined by Formula 1 below or the 20pharmaceutically acceptable salt thereof:

    PNG
    media_image1.png
    103
    199
    media_image1.png
    Greyscale
 wherein, R1 and R2 are different from each other, R1 and R2 are each independently selected from the group consisting of -H, -OH, -SH, Ci-4 straight or 5branched alkyl, Ci-4 straight or branched alkoxy, halogen, allyloxy, benzyloxy, aryloxy having one or more selected from the group consisting of hetero atoms and substituents, and heterocycloalkyl of 3 to 7 atoms having one or more hetero atoms, wherein the hetero 10atoms consist of O, N and S; R3 is one selected from the group consisting of Ci-4 straight or branched alkyl, -NH2, -NHR4, -N(R4)2, and - OH; and R4 is C1-4 straight or branched alkyl, drawn to C07C235/34.
Claims 11 and 11 provide for the use of a pharmaceutical composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. In the present case, the use claims are interpreted to be a product. 

Group (I), (II), and (III) lack unity of invention because even though the inventions of these groups require the technical feature of the compound of the formula (I), treating cancer and the species of cancer recited in claim 5, and bone disease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tatsuzaki et al., J. Nat. Prod. 2006, 69, 1445-1449 cited in the IDS and Kamatou et al., Molecules 2012, 17, 6953-6981 cited in the 892 form. Tatsuzaki et al. teaches the use of Isoeugenol or compound 3

    PNG
    media_image2.png
    99
    189
    media_image2.png
    Greyscale
for treating various cancers including leukemia which encompasses both acute and chronic leukemia, see Abstract and page 1445, left col, first para. Moreover, Kamatou et al. teaches in the ovariectomised (OVX) rat model of osteoporosis, the hydroalcoholic extract of dried clove buds rich in phenolic compounds such as eugenol and eugenol derivatives showed favourable effects on bone-preserving efficacy. The induced responses on serum alkaline phosphatase, serum tartrate resistant acid phosphatase, and urinary calcium, phosphate and creatinine were significantly restored after supplementation with the extract, see page 6967, second para. osteoporosis is a bone disease. Therefore, the technical feature linking the groups and the species lack inventive step. This application contains claims directed to more than one species of the generic invention. These species are 
The species are as follows: 
For any one of Groups (I), (II), and (III), Applicants are required to elect a single disclosed compound of the formula (I() specie; elect a single compound by specifying a single compound disclosed in the specification; or alternatively elect each substituent for the claimed compound of the formula (I) at a level that defines a single compound.
 (Note: Applicant is cautioned that the election of a compound not specifically disclosed as filed will comprise New Matter).
For Group (II)., Applicant is further required to elect a single disclosed cancer specie. A single disclose cancer specie can be elected from either claim 5 or the specification.
For Group (III), Applicant is further required to elect a single disclosed bone disease specie. A single disclose bone disease specie can be elected from the specification.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic.

The species  lack unity of invention because even though the inventions of these groups require the technical feature of treatment of bone disease specie and a cancer specie, the species lack inventive step for the same reason specific on page 8. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JEAN P CORNET/             Primary Examiner, Art Unit 1628